Case 1:17-cv-12472-DLC Document 55-5 Filed 02/15/19 Page 1 of 3




 SUMF EXHIBIT 5
EXHIBIT 6 OF DR. LUIGI WARREN’S
 NOVEMBER 16, 2018 DEPOSITION
 Case 1:17-cv-12472-DLC Document 55-5 Filed 02/15/19 Page 2 of 3




• Ch.ildren'.s Hospital Boston
   Office of General Counsel
   300 long.,.,nact Av~Eue
   Bll,,1011. Massachusens 02115
   pnone 617·355·68C-O I phone oi'T-355,6103   i   fa, 517.730.;gs,

                                                                      March 22, 20 I I




 Via Overnight Mail

 Luigi Warren
 157 Sixth St. #605
 Cambridge. MA 02142

 Dear \·1r Warren:

 I represent immune Disease Institute (IDJ). II is my understanding that you were a Cull
 time employee at lDJ from November 2007 to June 2010. During this time your position
 was as Research Fellow in the lab of Dr Derrick Rossi which focused 011 stem cells. aging.
 and cell reprogramming methods.

 On Mav 10 .::!O l 0. as required under IO[ policies. Dr Rossi submitted an invention
 disclosure regarding "Sustained Polypeptide Expression from Modified RNAs and Uses
 There I" (the "Technology"). This invention disclosure identified you as an inventor ( n
 the Tcchnol ogy,

 ID I ii led an ini l ial provisional applicat ion on Apri I 16, 20 IO and you si l!.ned the assiznmcnt
 form rclatin g to that application on August 30. 20 l 0. On lovernber 5. ~O l 0. ihc article
 "Highly efficient reprogramming to pluriporencv and directed differentiation of human
 c~lls with synthetic modi ficd mR.i'\J. "with ~·011 as first author was published in the journal
 Cd! Stem Cell

 Since that ti   1111;,   ID! has filed an additional provi .ional patent application    lo   ensure the
 intellecrual property coverage included the additional data that was requested b: the
journal reviewers and included in that publication. Currently. ID! i ii ling a permanent
application in the US and certain foreign countries. IDJ will continue to take all action ·
necessary 10 protect this intellectual proper! . This activity requires your ongoing
cooperation.

llJi and Dr Rossi believe this Technology to have signifier !1l valu to both the research
and clinical communitv. JD] is obligated to both protect the technology but also to ensure
th:lt it is use d to benefit the public good. ID! has been and "ill continue 10 :1ggre.ssi,c:ly




                                                                                                           ROSEMARY LOCKLEAR CSR #13969
 Case 1:17-cv-12472-DLC Document 55-5 Filed 02/15/19 Page 3 of 3




pursue both goal . In forth ranee of this goal, !DJ has entered into an exclusive licen e
arrangement with a company Moderna Therap uiics, lnc., ith th goal of ensuring that
the Technology is effecti ely commercialized. I understand that you ar interested in
learning additional information about this licensing arrangement. 101 has informed ·ou
that upon ex curing a confidentiality agreement, fDJ will provid you with such
information.

On February 11.2011, Mr. Ryan Dietz, Director. Office of T hnology. sent to you via e-
mail an assignrn nt form pertaining ro the s cond provisional application and requested
that you sign and return the assignment form. Over the next several weeks there has been
several e-mail comrnunicarions regarding the T chnolo •y its current status and your
willingness to sign the a ignment form.

I under stand that on Friday, March 18, 2011, you sent Mr Dietz an e-mail informing him
that you were refusing to sign the assignment form.




I ..:n los th assiunrn nt form for your executi n. hould : ou continu 10 refu 10 ign
the d cum nt, IDT will take all I gal mea ur s, vailable to it l protect th T chnology and
ensure it is effecti ly commercialized.
                                                                                      11
Please return the executed document to my attention no later than Mon l . , March 2at • ff
you have engaged I g l coun.sel. please requ I that h /she be in dir ct contact with me oo
later than "this Friday, March 25.

                                     Best Ri..:g, rds.



                                     Dianne M Carth
                                     Chief Counsel for Research 1\f airs

Enclo: urc
